21 F.3d 426w
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Ricky Ricardo WARD, Defendant Appellant.
No. 94-6107.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 17, 1994Decided:  April 6, 1994
NOTE: THE COURT HAS WITHDRAWN THIS OPINION